ALLOWABILITY NOTICE
EXAMINER’S COMMENT
Response to Amendment
	Applicant's request for entry into AFCP 2.0 is acknowledged and is accepted, therefore, the Amendment filed 1/12/2022 has been entered.  Claims 1-2, 5-23 and 25 are pending in the application.  Claims 1, 18, 19 and 25 have been amended.  
Response to Arguments
Applicant’s arguments, see pages 9-13, filed 1/12/2022, with respect to amended Claims 1, 18, 19, and 25 have been fully considered and are persuasive.  The rejections of 11/19/2021 have been withdrawn. 
Allowable Subject Matter
Claims 1-2, 5-23 and 25 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745